[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
RE: DEFENDANT'S MOTION TO STRIKE
The defendant, Frank Stamberg, filed a motion to strike count two of the amended complaint on April 12, 2001. The action arises out of a contract to purchase a home. The complaint alleges that the defendant sellers violated the Connecticut Unfair Trade Practices Act (CUTPA) by refusing to return the deposit after one of the defendant sellers committed suicide in the home and the plaintiffs rescinded the purchase. The defendant argues that the plaintiff, in alleging a CUTPA violation, improperly premises the claim on a simple breach of contract theory without alleging any aggravating circumstances. The court agrees and therefore grants the defendant's motion to strike.1 See EmleeEquipment Leasing Corporation v. Waterbury Transmission, Inc.,41 Conn. Super. Ct. 575, 580, 595 A.2d 951 (1991), rev'd on other grounds,31 Conn. App. 455, 626 A.2d 307 (1993); Morris v. Brookside Commons Ltd.Part., Superior Court, judicial district of Hartford at Hartford, Docket No. 581130 (February 2, 2000, Stengel, J.); Benvenuti Oil Co. v. FossConsultants, Inc., Superior Court, judicial district of New London at New London, Docket No. 542755 (April 6, 1999, Mihalakos, J.).
Holden, J.